Per curiam.
In these two disciplinary proceedings, State Bar of Georgia member Oddie Richard was found guilty of committing two violations of Standard 65 of Bar Rule 4-102 (commingling the clients’ funds with his own) and one violation of Standard 61 of Bar Rule 4-102 (failing to promptly deliver funds to his client) and Standard 63 of Bar Rule 4-102 (failing to render appropriate accounts to his client regarding the client’s funds).
In both cases the Special Master found that Richard failed to promptly give the proceeds of settlement drafts to his clients. Richard also failed to comply with the State Bar’s requests for production of his financial records, documents that Richard now says he was unable to obtain because they were removed by his former law partner.
We have reviewed the records in these two cases and adopt the recommendation of the State Disciplinary Board. We order that Oddie Richard is hereby disbarred from the practice of law. We also order him under State Bar Rule 4-219 (c) to notify his clients of his disbarment and take all necessary actions to protect their interests.

Disbarred.


All the Justices concur, except Weltner, J., not participating.